           Case 1:20-cr-00210-LTS Document 84 Filed 04/27/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                             Judgment Creditor,

               v.                                             20 CR 210 (LTS)

  RICHARD WONG,                                               TURNOVER ORDER

                             Judgment Debtor,

                             and

  FIDELITY MANAGEMENT TRUST CO. &
  FIDELITY BROKERAGE SERVICES, LLC,

                     Third-Party Respondents.


       WHEREAS the Court entered judgment against Richard Wong on September 24, 2020 and

ordered him to pay $315,145.88 plus interest in restitution to the victim of his crime;

       WHEREAS as of April 23, 2021, Wong has not made any payment, and his outstanding

balance is $315,349.71;

       WHEREAS, pursuant to 18 U.S.C. § 3613, upon entry of judgment, a lien arose against all

of Wong’s property and rights to property notwithstanding any other federal law, and the United

States may use any federal or state procedure to enforce the judgment;

       WHEREAS, pursuant to Federal Rule of Civil Procedure 69(a)(1) and N.Y. CPLR § 5222,

the United States issued and served a restraining notice on Fidelity Management Trust Co. for

substantial nonexempt property belonging or due to Wong;

       WHEREAS the United States served Wong with the restraining notice, including the

exclusive and limited exemptions available to criminal judgment debtors under 18 U.S.C. §

3613(a);


                                                                             Turnover Order - Page 1
          Case 1:20-cr-00210-LTS Document 84 Filed 04/27/21 Page 2 of 2


       WHEREAS Fidelity responded to the restraining notice as and for Fidelity Management

Trust Co. and Fidelity Brokerage Services, LLC that as of the statement period ending February

28, 2021, and subject to market fluctuation, it holds approximately $351,818.44 in Rollover IRA

number ending in 6968 and $1,753,652.45 in Rollover IRA number ending in 1160 for Wong;

and

       WHEREAS Wong has a substantial nonexempt interest in the funds held by Fidelity, to

which the criminal judgment lien has attached under 18 U.S.C. § 3613, and therefore these funds

are subject to turnover pursuant to N.Y. CPLR § 5225(b);

       IT IS HEREBY ORDERED that, within 15 days from the date of this order, third-party

respondents, FIDELITY MANAGEMENT TRUST CO. and FIDELITY BROKERAGE

SERVICES, LLC, shall liquidate securities in Wong’s IRA(s) as needed to submit the sum certain

amount of $315,349.71 to the Clerk of Court in satisfaction of Wong’s judgment. Payment should

be made by cashier’s check or certified funds to “Clerk of Court” with “No. 20 CR 210” written

on the face of the payment and mailed to the United States District Court, 500 Pearl Street, Room

120, New York, New York 10007, Attn: Cashier.

Dated: New York, New York
             April 26 2021
       _____________,

                                                    ______________________________________
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                                          Turnover Order - Page 2
